Citation Nr: 0925704	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency indemnity and compensation benefits 
(DIC) based on service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  He died in September 2005.  The appellant is 
the mother of the Veteran's minor son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2008 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in September 2005.  The Veteran's 
certificate of death lists 
the immediate cause of death as peripheral vascular disease 
with an additional significant condition contributing to the 
Veteran's death being infarction, although the word is 
somewhat illegible. 

2.  At the time of his death, the Veteran was not service 
connected for any disability.

3.  There is no evidence of peripheral vascular disease or 
any cardiovascular disorder in service or for many years 
thereafter.

4.  There is no competent evidence linking the Veteran's 
causes of death to service or any incident of service.



CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a September 2008 letter, the AMC provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for Dependency and 
Indemnity Compensation (DIC) benefits to include service 
connection for a cause of death claim, as well as what 
information and evidence must be submitted by the appellant 
and what information and evidence will be obtained by VA.  
The letter specifically advised the claimant to provide 
authorization to release records from Hospice where the 
Veteran was last treated, and provided appropriate forms.  
This letter additionally advised the appellant of the 
evidence needed to establish an effective date.  The 
appellant's claim was thereafter readjudicated in a March 
2009 supplemental statement of the case (SSOC).

The record also reflects that the information and evidence 
that have been associated with the claims file include the 
Veteran's service treatment records, post service medical 
records and the certificate of death.  The Board notes that 
the Veteran's terminal medical records have not been 
associated with the claims file.  However, the appellant was 
requested to supply a privacy release in order to obtain such 
records, with no response forthcoming.  The Board notes in 
this regard that the duty to assist is a two-way street.  If 
an appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Thus, the claimant was notified and aware of the evidence 
needed to substantiate her claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence. Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  The regulations provide 
that a veteran may be presumed service connected for certain 
diseases, including cardiovascular disease, even if not 
otherwise established as incurred in or 
aggravated by service, if manifested to a compensable degree 
within one year following discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a). 
 
In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran died on September [redacted], 2005 at 2:12 a.m.  The 
Veteran's certificate of death lists the immediate cause of 
death as peripheral vascular disease with an additional 
significant condition contributing to the Veteran's death 
being infarction, although the word is somewhat illegible.  
At the time of his death, the Veteran was not service-
connected for any disability.  No autopsy was performed.

The Board notes that service treatment records are negative 
for peripheral vascular disease or any cardiovascular 
disorder. 
A VA medical treatment record dated in November 1999 
indicates that the Veteran had a family history of peripheral 
vascular disease in that his father had suffered from the 
same illness.  There is no evidence contained in the 
Veteran's VA treatment records which alludes to or 
establishes a connection between the Veteran's active service 
and his peripheral vascular disease or cardiovascular 
disease.  There is additionally no objective evidence 
indicating that the Veteran had a cardiovascular disease 
manifested to a compensable degree within one year of active 
service.

After a review of the record, the Board finds that the 
preponderance of the evidence simply does not support a 
finding that the Veteran's death was related to service.  The 
Veteran did not allege during his lifetime that he suffered 
from any disability related to his active service.  There has 
been no objective evidence submitted that the Veteran had any 
medical disability which was related to his active service or 
any chronic disease listed in 38 C.F.R. § 3.309(a) manifested 
to a compensable degree within one year of active service.  
Thus, as no objective evidence has been presented which links 
the Veteran's cause of death to any incident of active 
service, the claim for benefits must be denied.

In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant and her 
child.  However, as detailed above, the preponderance of the 
evidence is against the claim and it must be denied.

The Board notes that a VA opinion has not been requested in 
this case.  However, in the absence of evidence of any 
relevant disease or injury in service, cardiovascular disease 
within a year following discharge from service, or competent 
evidence suggesting a link between the Veteran's service and 
his cause of death, a request for a VA opinion is not 
required.  38 C.F.R. § 3.159(c)(4).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


